Nicor Inc.
Exhibit 10.10
Form 8-K


 
TROPICAL SHIPPING COMPANY
 
FIRST AMENDMENT TO
 
LONG-TERM PERFORMANCE INCENTIVE PLAN
 
This Agreement amending the Tropical Shipping Company Long-Term Performance
Incentive Plan is entered into between Tropical Shipping and Construction
Company Limited (the “Company”) and Rick Murrell (the “Executive”) effective as
of July 23, 2009 (the “Amendment”).  All capitalized terms used in this
Amendment but not defined herein shall have the meanings assigned to such terms
in the Plan (as defined below).
 
WHEREAS, the Company previously adopted the Tropical Shipping Company Long-Term
Performance Incentive Plan, effective January 1, 2008 (the “Plan”);
 
WHEREAS, the Executive is the sole participant in the Plan;
 
WHEREAS, the Plan is administered by the compensation committee (the
“Committee”) of the board of directors of Nicor Inc.; and
 
WHEREAS the Executive and the Committee have determined that it is appropriate
to enter into the agreements with respect to the Plan as set forth herein as a
result of the application of Section 457A of the Code to the Plan and the
Executive;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
 
1.   Amendment to the Plan.  The Plan is hereby amended as follows:
 
(a)   By deleting the provisions of the Plan under the heading “Incentive
Payment Deferral,” including the paragraphs headed “Deferral under the Nicor
Stock Deferral Plan” and “Deferral under this Plan” in their entirety and by
deleting all references in the Plan to such provisions.
 
(b)   By amending and restating the provisions of the Plan under the heading
“Retirement, Death or Termination” in its entirety to read as follows:
 
“The participant whose employment with the Company terminates by reason of death
or disability during a performance period shall be entitled to the prorated
value of the target incentive award for that performance period determined as if
the Company had achieved the performance objectives with respect to such target
incentive award at the target levels previously established by the
Committee.  The proration will be based on the ratio of the full calendar months
employed during the period to the total months in the performance period and
such prorated amount shall be paid no later than March 15 of the calendar year
following the calendar year in which such termination by reason of death or
disability occurs.
 
If the participant separates from service with the Company during a performance
period for any reason other than death or disability, including by reason of
retirement, no amount with respect to a target incentive award will be paid to
the participant for that performance period, unless otherwise determined by the
 
1

--------------------------------------------------------------------------------


 
Committee in its sole discretion and the Company will have no further obligation
to the participant under the terms of this Plan.”
 
2.   Additional Award.  In consideration of the amendments to the Plan as set
forth above, the Company hereby awards to the Executive an additional target
incentive award (the “Additional Awards”) for each uncompleted performance
period ending after January 1, 2010 for which the Executive has previously
received a target incentive award (the “Prior Target Incentive Awards”).  The
Additional Awards are equal to 10% of the amount of the Prior Target Incentive
Awards and are further described on Exhibit A attached hereto.
 
3.   Full Force and Effect.  To the extent not expressly agreed and amended
hereby, the Plan and Executive’s rights thereunder remains unchanged and in full
force and effect.
 
4.   Acknowledgement. The Executive acknowledges and agrees that he has
carefully read this Amendment in its entirety, fully understands and agrees to
its terms and provisions and intends and agrees that it be final and legally
binding on the Executive and the Company.
 
5.   Counterparts.  This Amendment may be executed in several counterparts by
the parties each of which shall constitute an original.
 
IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Company has
caused this Amendment to be executed in its name on its behalf, all as of the
day and year first above written.
 


 
                    TROPICAL SHIPPING COMPANY
 


 
                    By: /s/ VAN KENT                                        
                    Name:  Van Kent
                    Title:  AVP Human Resources


 


 
                    EXECUTIVE
 


 
                                                 /s/ RICK MURRELL
                         
                                                                                                                                                           
Rick Murrell
 
 

 
2
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 


LTIP
Performance
Cycle
Original LTIP
Incentive Target
Award
 
Additional LTIP
Incentive Target
Award
 
Amended LTIP
Incentive Target
Award
      2008-10
$232,960
        $23,296
        $256,256
      2009-11
$232,960
        $23,296
        $256,256

 
 
 

 
 



3
 

 
